DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-10, 12-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
     The term “mux4” and/or “mux8” and/or “mux16” in claims 2-7, 9-10, 12-17, and 19-20 is used by the claim to mean a special output muxing schem as seen in the table of FIG. 

mux4:  a four input MUX or MUX operation on four bits of data.
mux8:  an eight input MUX or MUX operation on eight bits of data.
mux16:  a sixteen input MUX or MUX operation on sixteen bits of data.

The term is indefinite because the specification does not clearly redefine each of these terms.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US 2010/0329066 A1; reference A1 on IDS filed on September 23, 2021).

Regarding claim 1:  Chin (FIGs. 4-8; [0039-0063]) teaches a device, comprising:
     memory circuitry having an array of memory cells (440 or 630 or registers 656);

     output circuitry (first MUXes 710 in ROTATOR 654) coupled to the memory circuitry, wherein the output circuitry has a first set of multiplexers (710 in FIG. 7; [0063]) that receives column data (data from 4 bit wide buses illustrated in FIG. 6) from the array of memory cells and provides first multiplexed output data (data output from 710 in FIG. 7); and
     output interface circuitry (second MUXes 720 in ROTATOR 654) coupled directly to the output circuitry (as illustrated in FIG. 7), wherein the output
interface circuitry has a second set of multiplexers (720 in FIG. 7; [0063]) that receives the first multiplexed output data directly from the first set of multiplexers of the output circuitry and selectively provides second multiplexed output data based on a configurable mode of multiplexed operation (MSB, LSB bit pair).

Regarding claim 2:  In so far as definite Chin teaches the device of claim 1, wherein the first set of multiplexers (710) has four multiplexers (four 4 bit input MUXes; MSB 0:3 in 654-1 and 654-2), and wherein the first multiplexed output data provides mux4 output data (4 bits of data into or out of a MUX).



Regarding claim 4:  In so far as definite Chin teaches the device of claim 1, wherein the configurable mode of multiplexed operation refers to a first configurable mode (MSB, LSB pair; 00 or 01 or 10 or 11, for example) of multiplexed operation associated with a mux4 operation (at least one 4 input mux operation).

Regarding claim 5:  In so far as definite Chin teaches the device of claim 1, wherein the configurable mode of multiplexed operation refers to a second configurable mode (another 2 bit value of MSB, LSB) of multiplexed operation associated with a mux8 operation (2 of the 4 input muxes may be viewed as an 8 input mux operation for MSB and/or LSB in FIG. 7).

Regarding claim 6:  In so far as definite Chin teaches the device of claim 1, wherein the configurable mode of multiplexed operation refers to a third configurable mode of multiplexed operation associated with a mux16 operation (2 of the 8 input muxes may be viewed as a 16 input mux operation for MSB and/or LSB when combining both rotators 654-1 and 654-2 in FIG. 6).



Regarding claim 8:  Chin (FIGs. 4-8; [0039-0063]) teaches Amended) a method, comprising:
     providing memory circuitry with an array of memory cells (440 or 630 or registers 656);
     coupling output circuitry (first MUXes 710 in ROTATOR 654) to the memory circuitry, wherein the output circuitry has a first set of multiplexers (710 in FIG. 7; [0063]) for receiving column data (data from 4 bit wide buses illustrated in FIG. 6) from the array of memory cells and for providing first multiplexed output data  (data output from 710 in FIG. 7); and
     coupling output interface circuitry (second MUXes 720 in ROTATOR 654) directly to the output circuitry (as illustrated in FIG. 7), wherein the output
interface circuitry has a second set of multiplexers (720 in FIG. 7; [0063]) for receiving the first multiplexed output data directly from the first setof multiplexers of the output circuitry and for selectively providing second multiplexed output data based on a configurable mode of multiplexed operation (MSB, LSB bit pair).

Regarding claim 9:  In so far as definite Chin teaches the method of claim 8, wherein:

     the first multiplexed output data provides mux4  (a group of 4 bits to be multiplexed; see output of 710 in FIG. 7) output data,
     the second set of multiplexers (720) has four multiplexers (MUX operations for LSB0 LSB1, LSB2, and LSB3 within the combination of 654-1 and 654-2), and
     the second multiplexed output data selectively provides mux4 (a group of 4 bits as seen in FIG. 7), mux8, or mux16
output data.

Regarding claim 10:  In so far as definite Chin teaches the method of claim 8, wherein the configurable mode of multiplexed operation refers to at least one of:
     a first configurable mode associated with a mux4 operation (each of MSB0 and LSB0 is a four input mux operation as seen in FIG. 7),
     a second configurable mode associated with a mux8 operation (MSB bit refers to an 8 bit input mux operation including MSB0 and MSB1 as seen in FIG. 7), and
     a third configurable mode associated with a mux16 operation.


Regarding claim 11:  Chin (FIGs. 4-8; [0039-0063]) teaches a device, comprising:
     memory circuitry having an array of memory cells (440 or 630 or registers 616);
     input circuitry (second MUXes 720 in ROTATOR 614) coupled to the memory circuitry; and
(first MUXes 710 in ROTATOR 614) coupled to the input circuitry,
     wherein the input interface circuitry has a first set of multiplexers (710) that receives input data from an external data source and selectively provides first multiplexed input data to the input circuitry based on a configurable mode of multiplexed operation (MSB, LSB bit pair), and
     wherein the input circuitry has a second set of multiplexers (720) that receives the first multiplexed input data from the input interface circuitry and provides second multiplexed input data to the memory circuitry.

Regarding claim 12:  In so far as definite Chin teaches the device of claim 11, wherein the first set of multiplexers (710) has four multiplexers (MSB0, MSB1, MSB2, and MSB3), and wherein the first multiplexed input data selectively provides mux4 (4 bits of data into or out of a MUX as seen in FIG. 7), mux8, or mux16 input data to the input circuitry.

Regarding claim 13:  In so far as definite Chen teaches the device of claim 11, wherein the second set of multiplexers (720) has four multiplexers (LSB0, LSB1, LSB2, and LSB3), and wherein the second multiplexed input data provides mux4 (4 bits of data into or out of a MUX as seen in FIG. 7) input data to the memory circuitry.

Regarding claim 14:  In so far as definite Chin teaches the device of claim 11, wherein the configurable mode of multiplexed operation refers to a first configurable mode of 

Regarding claim 15:  In so far as definite Chin teaches the device of claim 11, wherein the configurable mode of multiplexed operation refers to a second configurable mode of multiplexed operation associated with a mux8 operation (2 of the 4 input muxes combined may be viewed as an 8 input mux operation for MSB and/or LSB in FIG. 7).

Regarding claim 16:  In so far as definite Chin teaches the device of claim 11, wherein the configurable mode of multiplexed operation refers to a third configurable mode of multiplexed operation associated with a mux16 operation (2 of the 8 input muxes combined may be viewed as a 16 input mux operation for MSB and/or LSB when combining both rotators 614-1 and 614-2 in FIG. 6).

Regarding claim 17:  In so far as definite Chin teaches The device of claim 11, wherein the memory circuitry refers to mux4 memory circuitry (circuitry receiving data from a mux or mux operation that has 4 bits of data as input as seen in FIG. 6 and FIG. 7) having the array of memory cells configured to store the second multiplexed input data from the input circuitry.

Regarding claim 18:  Chin (FIGs. 4-8; [0039-0063]) teaches a method, comprising:
     providing memory circuitry with an array of memory cells (440 or 630 or registers 616);
(second MUXes 720 in ROTATOR 614) to the memory circuitry; and
     coupling input interface circuitry (first MUXes 710 in ROTATOR 614)  directly to the input circuitry,
     wherein the input interface circuitry has a first set of multiplexers (710) for receiving input data from an external data source and for selectively providing first multiplexed input data directly to a second set of multiplexers (720) of the input circuitry (as illustrated in FIG. 7) based on a configurable mode of multiplexed operation (MSB, LSB bit pair), and
     wherein the input circuitry has the second set of multiplexers (720) for receiving the
first multiplexed input data directly from the first set of multiplexers (710) of the input interface circuitry (as illustrated in FIG. 7) and for providing second multiplexed input data (the data output from 720 in FIG. 7) to the memory circuitry.

Regarding claim19:  In so far as definite Chin teaches the method of claim 18, wherein:
     the first set of multiplexers (710) has four multiplexers (4 groups, each group has 4 bits viewed as a four input mux, mux4, operation for each group when the two ROTATORS 614-1 and 614-2 are combined),
     the first multiplexed input data selectively provides mux4 (4 bits of data into or out of a mux operation), mux8, or mux16 input data to the second set of multiplexers,
     the second set of multiplexers (720) has four multiplexers (4 groups, each group has 4 bits viewed as a four input mux, mux4, operation for each group when the two ROTATORS 614-1 and 614-2 are combined), and



Regarding claim 20:  In so far as definite Chin teaches the method of claim 18, wherein the configurable mode of multiplexed operation refers to at least one of:
     a first configurable mode associated with a mux4 operation  (4 bits of data into or out of a mux operation as is seen in FIG. 6 and FIG. 7),
     a second configurable mode associated with a mux8 operation, and
     a third configurable mode associated with a mux16 operation.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

These references exemplify what a term such as mux4 and/or mux8 and/or mux16 would normally mean in the art, which is the number indicates the number of inputs or bits into a MUX:

US 2019/0237111 A1: [0006]
US 9711243
US 20150029773 A1: [0002]

US 20090103387 A1; [0032]
US 7239558 B1
US 6212615 B1



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827